PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Grougan, Nicholas
Application No. 16/210,724
Filed: 5 Dec 2018
For: FIXED CARTRIDGE MAGAZINE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION FOR UNINTENTIONALLY DELAYED CLAIM OF PRIORITY UNDER 37 C.F.R. § 1.78(b) and (c),”, filed September 1, 2020, which is treated as a petition under 37 CFR 1.78(c) in view of applicant’s request for acceptance of a delayed claim of domestic benefit claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently-filed Application Data Sheet (ADS). 

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition lacks item (1).

With regard to item (1), the claim of benefit to the prior-filed provisional application does not comply with 37 CFR 1.78(a)(1)(i) in that the present non-provisional application, No. 16/210,724, filed December 5, 2018, was filed later than fourteen months after the filing date of the prior-filed provisional application, Application No. 62/431,781, filed December 8, 2016. A nonprovisional application cannot directly claim benefit to a provisional application which was 

Where an application claims a benefit under 35 U.S.C. 120 of a chain of applications, the application must make a reference to the first (earliest) application and every intermediate application. See Sampson v. Ampex Corp., 463 F.2d 1042, 1044-45, 174 USPQ 417, 418-19 (2d Cir. 1972); Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 93, 160 USPQ 177, 179 (7th Cir. 1968); Hovlid v. Asari, 305 F.2d 747, 751, 134 USPQ 162, 165 (9th Cir. 1962).  See also MPEP 201.11. In addition, every intermediate application must also make a reference to the first (earliest) application and every application after the first application and before such intermediate application. MPEP 201.06(d). See also, Droplets, Inc. v. E*TRADE Bank, 20187 U.S. App. LEXIS 9895 (Fed. Cir. 2018).

It appears, based on the petition, that applicant may wish to make a claim that the subject application claims benefit of Application No. 15/835,456, which claims benefit of Application No. 62/431,781.  

Applicant may wish to consider filing a renewed petition to accept a delayed claim of benefit under 37 CFR 1.78(c) and (e) to Application No. 15/835,456, which claims benefit of Application No. 62/431,781, and, thereby, to Application No. 62/431,781. In order to do this a renewed petition must be filed with a properly marked corrected ADS which properly recites the entire benefit claim, including all the prior applications. 

Furthermore, it appears that Application No. 15/835,456 became abandoned September 27, 2018, for failure to timely submit a reply to the non-final Office action mailed June 26, 2018, prior to the filing of the subject application on December 5, 2018. 37 CFR 1.78(e) requires that an application be copending with a prior-filed application in order to claim the benefit of that prior-filed application. As such, applicant must file a grantable petition to revive the prior-filed application in order to claim benefit of the prior-filed nonprovisional application. As it has been more than two years since the prior-filed application became abandoned, such a petition to revive would be required to be accompanied by an adequate explanation of the delay as well as the petition fee and a proper reply.1


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 
        
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)